Case: 1:18-cv-06967 Document #: 221 Filed: 05/21/21 Page 1 of 1 PageID #:4185

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Life After Hate, Inc.
                                       Plaintiff,
v.                                                     Case No.: 1:18−cv−06967
                                                       Honorable Virginia M. Kendall
Free Radicals Project Inc., et al.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 21, 2021:


        MINUTE entry before the Honorable Jeffrey Cole: Continued settlement
conference held on 5/20/21. As a consequence of the efforts of the parties and their
lawyers, the case is settled. The material terms of the settlement agreement were placed on
the record. This complicated case has been difficult from the beginning necessitating a
significant expenditure of judicial time and effort, and involving numerous, lengthy and
complicated opinions by Judge Kendall. In connection with the settlement, special note
should be taken of the plaintiffs and especially their counsel, Daliah Saper of Saper Law
Offices in Chicago, Illinois. That it was settled at all is due in large measure to her
perseverance, patience and skill. The settlement in this case was also attributable to the
efforts of counsel for the third party defendant, James Sipchen of Pretzel & Stouffer in
Chicago and especially to Mr. Chuck Hewitt, who played an indispensable role in the
ultimate resolution of the case. It is safe to say that without Mr. Hewitt's vast experience
and sensitivity to the issues at play in this controversy, the case could not have been
resolved. They brought conspicuous skills to this case, and their conduct is proof that
lawyers can act civilly and courteously in their dealings with each other without
sacrificing in the slightest the obligations they owe to their clients. Without the skill and
patience that everyone brought to the conference, it would not have had the successful
outcome that it did. All matters relating to the referral having been accomplished, the
referral is closed and the case returned to Judge Kendall. Mailed notice (yt)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
